—Order, *139Supreme Court, New York County (Walter Tolub, J.), entered on or about December 2, 2002, which granted defendant tenant’s motion to the extent of transferring this action, pursuant to CPLR 325 (d), to New York County Civil Court, unanimously affirmed, without costs.
Plaintiff landlord’s action was properly transferred since complete relief for defendant tenant’s alleged improper use of the subject apartment is available in Civil Court eviction proceedings, and Civil Court is the preferred forum for resolution of disputes over the possession of leasehold premises (see Cox v J.D. Realty Assoc., 217 AD2d 179, 183 [1995]; cf. North Waterside Redevelopment Co. v Febbraro, 256 AD2d 261, 262 [1998], lv dismissed 93 NY2d 888 [1999]). Although plaintiff nominally seeks a declaration, the “primary relief’ sought is repossession of the premises (cf. Lex 33 Assoc. v Grasso, 283 AD2d 272, 273 [2001]) and, indeed, plaintiff concedes that the gravamen of its action is to terminate defendant’s leasehold. Concur — Mazzarelli, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.